Exhibit 99.1 News Release Sunoco LP Announces 2.0% Increase in Quarterly Distribution HOUSTON, Apr. 26, 2016 Sunoco LP (NYSE: SUN) announced that the Board of Directors of its general partner has declared a quarterly distribution for the first quarter of 2016 of $0.8173 per common unit, which corresponds to $3.2692 per common unit on an annualized basis.This represents a 2.0 percent increase compared to the distribution for the fourth quarter of 2015 and a 26.7 percent increase compared with the first quarter of 2015. This increase marks the twelfth consecutive quarter that Sunoco LP has raised its distribution.
